UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-37377 CODE REBEL CORPORATION (Exact name of registrant as specified in its charter) Delaware 46-4825060 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 77 Ho’okele Street, Suite 102 Kahului, Hawaii (Address of principal executive offices) (Zip Code) (808) 871-6496 Registrant’s telephone number, including area code Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” inRule 12b-2 of the Exchange Act (Check one). Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrantis ashell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox As of June 22, 2015, 12,682,714 shares of the registrant’s Common Stock, par value $0.0001 per share, were outstanding. CODE REBEL CORPORATION Quarterly Report on Form 10-Q For the Three Months Ended March 31, 2015 INDEX Page No. Part I – Financial Information Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets as of March 31, 2015 and December 31, 2014 1 Condensed Consolidated Statements of Operations for the three months ended March 31, 2015 and 2014 2 Condensed Consolidated Statement of Stockholders’ Deficit as of March 31, 2015 and December 31, 2014 3 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2015 and 2014 4 Notes to Condensed Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 17 Item 4. Controls and Procedures 17 Part II – Other Information Item 1 Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Mine Safety Disclosures 33 Item 5. Other Information 33 Item 6. Exhibits 34 -i- Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CODE REBEL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2015 December 31, 2014 ASSETS (unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Deposit and prepaid expense TOTAL CURRENT ASSETS Intangible assets, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Interest payable Warrant liabilities Convertible note payables, net Payable to related party TOTAL CURRENT LIABILITIES LONG TERM LIABILITIES Line of credit Convertible note payables, net TOTAL NON-CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Common Stock, $0.0001par value, 20,000,000 shares authorized, 10,000,000 shares issued and outstanding as of March 31, 2015 and December 31, 2014 Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. -1- Table of Contents CODE REBEL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, Net Revenues $ $ Cost of revenues Gross profit (loss) ) Operating Expenses: Depreciation and amortization expense Advertising and promotion Professional expenses General and administration expenses Total operating expenses Loss from operations ) ) Other Expenses: Interest expense Amortization of debt discount - Total Other Expense Loss before income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Net loss per share Basic and Diluted: $ ) $ ) Weighted average number of shares used in computing basic and diluted net loss per share: Basic Diluted The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. -2- Table of Contents CODE REBEL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIT (UNAUDITED) Common Stock Accumulated Stockholders’ Shares Amount Deficit Deficit Balance as ofJanuary 1, 2014 $ $ ) $ ) (Reorganization date) Net loss for the year ended December 31, 2014 - - ) ) Balance as of December 31, 2014 $ $ ) $ ) Net loss for the three month period ended March 31, 2015 - - ) ) Balance as of March 31, 2015 $ $ ) $ ) The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. -3- Table of Contents CODE REBEL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS
